UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6198



ROBERT T. SINES,

                                              Plaintiff - Appellant,

          versus


ROBERT URHEN; DOCTOR JAGUST; MEDICAL AND
NURSING STAFF AT AVERY MITCHELL CORRECTIONAL
INSTITUTION,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-04-221)


Submitted:   May 31, 2005                  Decided:   June 20, 2005


Before NIEMEYER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert T. Sines, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert   T.   Sines    appeals   the    district   court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).       We have reviewed the record and find no

reversible    error.    Accordingly,       we    deny   Sines’   motion   for

appointment of counsel and motions to add a party, and we affirm on

the grounds that he has failed to state a claim upon which relief

may be granted.    See Sines v. Urhen, No. CA-04-221 (W.D.N.C. Dec.

17, 2004).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -